Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from the judgment of foreclosure and sale, dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain the motion from the Appellate Division order dismissing the appeal to that Court from a determination entered on default (see CPLR 5511); motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution.